~   ~.
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                       X


    UNITED STATES OF AMERICA                                   ORDER OF RESTITUTION

                  -v. -                                        Sl 18 Cr . 396 (AJN)

    LIN FEI ZHANG,

                          Defendant.
    -----------------                                  X

               Upon the application of the United States of America,

    by its attorney,          Audrey Strauss,          United States Attorney for the

    Southern District of New York,                Ryan B.      Finkel,   Assistant United

    States    Attorney,         of     counsel;        the    presentence    report;     the

    Defendant's     conviction on the             above      Information;   and all    other

    proceedings     in    this       case,   it   is    hereby    ORDERED   that   LIN   FEI

    ZHANG,   the Defendant,           shall pay restitution in the total amount

    of   $6,421,989 to the victims of                  the offenses charged in Counts

    One to Three:

                          I
     Name                     Address                                Amount of
                                                                     Restitution
     NYC Dep't of             30-10 Starr Avenue, 2nd                $1,404,225 . 00 ·
     Finance                  Floor
     Office of the            Long Island City, NY 11101
     Sheriff
     Tobacco Tax
     Unit

     NYS Department           15 Metro Tech, 2nd Floor               $4,072,252.50
     of Taxation              Brooklyn, NY 11201
     and Finance              ATTN: Agnes Francis
f.




     US Customs and        Internal Revenue Service         $945,511.50
     Border                Restitution Department MPU
     Protection            Stop 151
                           PO BOX 47-421
                           Doraville, GA 30362


                       TOTAL                                $6,421,989.00



Upon advice of a           change of address,     the Clerk of     the Court      is

authorized to send payments             to the new address without           further

order of this Court.

The     defendant     is    jointly   and   severally   liable   for   the   above-

restitution along with his co-defendant, Jing Don.


Dated:       New York, New York
             May 17, 2021




                                        H
                                        UNITED STATES DISTRICT JUDGE
